DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
         This is in response to amendment filed on 8/11/2022 in which claims 1 and 13-23 are pending and claims 2-12 are canceled. The applicant’s amendments have been fully considered but they are moot based on the new ground of rejection therefore this case is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,728,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the above U.S. Patent teaches all the features of the claimed invention but does not explicitly teach receiving a third signal field subsequent to the second signal field, the third signal field comprising a fourth OFDM symbol. The independent claims of the above U.S. Patent recites the second signal field comprises a second OFDM symbol and a third OFDM symbol the third signal field comprises a fourth OFDM symbol, wherein second signal field precedes the third signal field.
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify the current pending application to include above U.S. patent teaching of the second signal field precedes the third signal field so that a discrimination between a legacy mode and an HT mode would be made between L-SIG and HT-SIG. Such modification would facilitate the discrimination from a legacy packet and  process a received signal in conformity with the HT packet frame format. Furthermore the system would enhance the detection of packet mode according to the channel type, the packet length and the data rate of the signal field while maintaining the system compatibility .
17/151,094
10,728,069
1. (Currently Amended) A wireless communication method, comprising: receiving a first signal field, the first signal field comprising a first orthogonal frequency divisional multiplexing (OFDM) symbol; receiving a second signal field subsequent to the first signal field, the second signal field comprising a second OFDM symbol and a third OFDM symbol; and receiving a third signal field subsequent to the second signal field, the third signal field comprising a fourth OFDM symbol, wherein: the first OFDM symbol is modulated by Binary Phase Shift Keying (BPSK), the third OFDM symbol is modulated by Quadrature Binary Phase Shift Keving (Q- BPSK), and the second signal field is received immediately subsequent to the first signal field.
1. A wireless communication method comprising: receiving frame including a first signal field, a second signal field and a third signal field, wherein the first signal field comprises a first orthogonal frequency division multiplexing (OFDM) symbol, the second signal field comprises a second OFDM symbol and a third OFDM symbol the third signal field comprises a fourth OFDM symbol; decoding the first OFDM symbol based on Binary Phase Shift Keying (BPSK); decoding the third OFDM symbol based on Quadrature Binary Phase Shift Keying (Q-BPSK); and decoding the fourth OFDM symbol based on BPSK, wherein the first signal field immediately precedes the second signal field and the second signal field precedes the third signal field.
16. (New) A communication station, comprising: a circuitry which is configured to: cause the station to receive a first signal field, the first signal field comprising a first orthogonal frequency divisional multiplexing (OFDM) symbol; cause the station to receive a second signal field subsequent to the first signal field, the second signal field comprising a second OFDM symbol and a third OFDM symbol; and cause the station to receive a third signal field subsequent to the second signal field, the third signal field comprising a fourth OFDM symbol, wherein: the first OFDM symbol is modulated by Binary Phase Shift Keying (BPSK), the third OFDM symbol is modulated by Quadrature Binary Phase Shift Keying (Q- BPSK), and the second signal field is received immediately subsequent to the first signal field.
4. A wireless communication apparatus, comprising: circuitry configured to: cause the apparatus to receive a frame including a first signal field, a second signal field and a third signal field, wherein the first signal field comprises a first orthogonal frequency division multiplexing (OFDM) symbol, the second signal field comprises a second OFDM symbol and a third OFDM symbol and the third signal field comprises a fourth OFDM symbol; decode the first OFDM symbol based on Binary Phase Shift Keying (BPSK); decode the fourth OFDM symbol on Quadrature Binary Shift Keying (Q-BPSK); and decode the fourth OFDM symbol based on BPSK, wherein the first signal field immediately precedes the second signal field and the second signal field precedes the third signal field.
20. (New) A communication device for a station, the communication device comprising: a circuitry which is configured to: cause the station to receive a first signal field, the first signal field comprising a first orthogonal frequency divisional multiplexing (OFDM) symbol; cause the station to receive a second signal field subsequent to the first signal field, the second signal field comprising a second OFDM symbol and a third OFDM symbol; and cause the station to receive a third signal field subsequent to the second signal field, the third signal field comprising a fourth OFDM symbol, wherein: the first OFDM symbol is modulated by Binary Phase Shift Keying (BPSK), the third OFDM symbol is modulated by Quadrature Binary Phase Shift Keying (Q- BPSK), and the second signal field is received immediately subsequent to the first signal field.
7. A device for a station, the device comprising: circuitry configured to: cause the station to receive a frame including a first signal field, a second signal field and a third signal field, wherein the first signal field comprises a first orthogonal frequency division multiplexing (OFDM) symbol, the second signal field comprises a second OFDM symbol and a third OFDM symbol and the third signal field comprises a fourth OFDM symbol; decode the first OFDM symbol based on Binary Phase Shift Keying (BPSK); decode the third OFDM symbol based on BPSK, wherein the first signal field immediately precedes the second signal field and the second signal field precedes the third signal field.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050237992 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633